Citation Nr: 9921864	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  96-30 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection for the residuals of a left 
leg injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from April 1952 to February 
1954.

This appeal arises from a rating decision of May 1996 from 
the Atlanta, Georgia, Regional Office (RO).


FINDINGS OF FACT

1.  A rating decision in May 1993 denied service connection 
for the post operative residuals of a fracture of the left 
tibia and fibula.

2.  The evidence received subsequent to the May 1993 decision 
is not new and material.


CONCLUSION OF LAW

The May 1993 rating decision is final.  Evidence received 
subsequent to that decision is not new and material, and does 
not serve to reopen a claim for service connection for the 
residuals of a left leg injury.  38 U.S.C.A. § 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision in December 1990, service connection for 
the post operative  residuals of a fracture of the left tibia 
and fibula was denied.  In a rating decision in May 1993, 
service connection was again denied for the post operative 
residuals of a fracture of the left tibia and fibula.  The 
veteran was advised of this decision in a letter to him, also 
dated in May 1993.

Prior decisions of the RO are final, but they may be reopened 
upon the receipt of evidence which is both new and material.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
RO's May 1993 decision is a final determination and was the 
last decision to address the issue of service connection for 
a left leg disability, the evidence that is considered to 
determine whether new and material evidence has been received 
is the evidence that has been received following that 
decision.

The only medical evidence received since the RO's May 1993 
decision is the report of a February 1996 VA examination 
which shows a diagnosis of left leg shrapnel with a history 
of a 1952 mine explosion with a fracture of the left tibia 
and fibula.  However, the report of a November 1990 VA 
examination indicates that the veteran gave a history of a 
shell fragment wound and shows a diagnosis of post operative 
residuals of a fracture of the left tibia and fibula.  
Therefore, the diagnosis shown in the February 1996 VA 
examination report is cumulative of the evidence previously 
considered and thus is not new.  Additionally, since the 
basis for the diagnosis had been previously considered and 
rejected by the RO, the diagnosis is also not material.  
Elkins v. Brown, 5 Vet. App. 474 (1993).

The veteran claims his leg disability is due to a combat 
wound and that he was awarded the Purple Heart Medal.  A duty 
to assist may arise in the context of new and material 
evidence.  See Ivey v. Derwinski, 2 Vet. App. 320 (1992).  
However, the RO was unable to obtain verification of 
treatment for any wounds in service or that he was awarded 
the Purple Heart Medal, and the veteran has submitted no new 
supporting evidence to show that he was in combat or combat 
wounded.  Therefore, no new evidence has been received that 
would indicate that the veteran was wounded in service.

The evidence that has been received since the last 
disallowance of the veteran's claim is either not new or not 
material to the issue of service connection for the residuals 
of a left leg injury.  Either alone or in conjunction with 
the evidence previously of record, the received evidence is 
not so significant that it must be considered to fairly 
decide the merits of the claim.  Therefore, the evidence is 
not new and material.  38 C.F.R. § 3.156(a) (1998).

New and material evidence has not been received and the claim 
for service connection for the residuals of a left leg injury 
is not reopened.  38 U.S.C.A. § 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (1998).


ORDER

New and material evidence has not been received and the claim 
for service connection for the residuals of a left leg injury 
is not reopened.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

